Citation Nr: 1536184	
Decision Date: 08/24/15    Archive Date: 08/31/15

DOCKET NO.  11-22 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for residuals of hepatitis.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

J. Chapman



INTRODUCTION

The Veteran served on active duty from December 1970 to October 1976.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from an August 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In his August 2011 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge of the Board.  However, in September 2014 correspondence, he withdrew that request.  See 38 C.F.R. §§ 20.702(d), 20.704(d) (2015).

The Board subsequently, in January 2015, remanded this claim for further development - including especially obtaining potentially relevant records from the Social Security Administration (SSA).  The Board conversely denied another claim the Veteran also had appealed, for service connection for chronic obstructive pulmonary disease (COPD).  So only his claim for residuals of hepatitis remains.


FINDING OF FACT

The Veteran did not have hepatitis during his military service or for many years after it concluded, and it is not shown to be otherwise related to his service.


CONCLUSION OF LAW

Service connection for residuals of hepatitis is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The Veteran was provided this required notice in June 2009.

The duty to assist also has been met.  The Veteran's service treatment records (STRs), pertinent post-service medical records, and SSA records have been obtained and associated with the claims file so they may be considered.  Indeed, as already alluded to, the primary purpose of the Board's January 2015 remand of this claim was to obtain the SSA records.  See Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010) (explaining that VA is obligated to obtain SSA records when they are potentially "relevant", which is defined under 38 U.S.C. § 5103A as those relating to the injury for which the claimant is seeking VA benefits and having a reasonable possibility of helping to substantiate the claim).

The Board also sees the Veteran submitted two authorizations for records from the Womack Army Hospital at Ft. Bragg and the VA Medical Center, Oakwood Clinic.  However, he did not indicate dates of treatment at these facilities or specify what disability or disease was treated at these facilities.  There is no suggestion or allegation that these facilities have outstanding records regarding his claimed entitlement to service connection for residuals of hepatitis.  Accordingly, VA is not required to obtain records from these facilities absent indication of their pertinence.  See 38 C.F.R. § 3.159(c)(2).  The Veteran has not had a VA examination for a medical opinion concerning this claim, but this too is not required given the circumstances presented.  Absent any competent and credible evidence suggesting his hepatitis may be the result of his service, there is no such obligation, as even the "low threshold" standard as to when an examination or opinion is necessary is not met.  McLendon v. Nicholson, 20 Vet. App. 27 (2006); 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  

No further development of the evidentiary record is necessary.  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met. 

Service Connection - Residuals of Hepatitis

Service connection is granted for disability due to disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may be granted for any disease initially diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disability was incurred in service.  38 C.F.R. § 3.303(d).  

To substantiate a claim of entitlement to service connection, there must be competent and credible (therefore probative) evidence of:  the disability currently being claimed; incurrence or aggravation of a relevant disease or an injury in service; and a correlation ("nexus") between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all of the evidence of record and the evaluation of its competency and credibility to in turn determine its probative value in relation to the other evidence of record.  Baldwin v. West, 13 Vet. App. 1 (1999).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of a matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, meaning about evenly balanced for and against the claim, with the Veteran prevailing in either event, or whether instead a fair preponderance of the evidence is against the claim, in which case the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


In deciding this claim, the Board has reviewed all of the evidence of record.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, certainly not in exhaustive detail, each and every piece of evidence of record.  See Gonzales v. West, 218 F. 3d 1378 (Fed. Cir. 2009).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows or fails to show concerning the claim. 

The Veteran contends that he contracted hepatitis from receiving shots given by a vaccine gun in service and alleges that he continues to have residuals of this disease.  See June 2009 statement.

The Veteran's STRs, including the report of his July 1976 separation examination, are unremarkable for complaints, treatment, or diagnosis of hepatitis.  Notably, in a prior February 1974 dental record, also from during his time in service, he specifically denied having hepatitis.  His military service ended in October 1976.

An August 2004 homeless program consultation record, so from nearly 30 years later, notes the Veteran is unable to work due in part to the effects of Hepatitis B and C.

The Veteran's SSA records include the report of a December 2004 medical evaluation noting an assessment of chronic Hepatitis B and C and a disability determination affirming he is disabled due in part to residuals of this disease.

Other post-service treatment records note a history of Hepatitis B and C and assessments of same.

There resultantly is no disputing the Veteran has hepatitis, indeed, both type B and C.  But there still has to be attribution of this disease to his military service to warrant the granting of service connection.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").

Unfortunately, it is in this equally critical respect of causation that the evidence is less favorable to this claim.  Even acknowledging there often is a latency period between initial infection and time of actual detection of this disease, the fact remains that there is no evidence of this disease during the Veteran's service or even for many years after it concluded.  Notably, he specifically denied having hepatitis during his service, according to the dental record mentioned, at a time far more contemporaneous to the claimed event at issue (vaccination).  Courts have recognized how medical history recounted in the course of medical evaluation and treatment is especially probative (trustworthy) because the declarant has inherent incentive to give the most accurate history to in turn receive the best or most appropriate medical care.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  Certainly if he had hepatitis at the time of that dental care in service, it would have behooved him to mention this, but he clearly did not.  Moreover, even recognizing the possibility that he did, just did not realize he did, the fact also remains that his military separation examination was equally unremarkable for any indication (e.g., risk factors) that he had contracted this disease during the course of his service or had it at that time.

The first post-service indication of hepatitis was in 2004, which, as mentioned, was nearly 3 decades (nearly 30 years) after the Veteran's discharge from service.  And although other records dated since mention a history of this disease, there is no suggestion this history dates back the many years to his service.  The only evidence suggesting that his hepatitis initially manifested during his service consists of his own accounts that he did not begin giving until 2008, approximately 32 years after his service had ended and virtually coinciding with the filing of his claim for VA compensation or other benefits owing to this disease.  The fact that it was only then that he began attributing this disease to his service, or indicating it dates back to his service, tends to undermine his credibility because there was obvious reason at that point to start making this proclamation, whereas at all times prior to that there was not.  As fact finder, when considering whether lay evidence is satisfactory, the Board may not only consider internal inconsistency of statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, but also the Veteran's demeanor when testifying at a hearing when he has testified.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  See also Macarubbo v. Gober, 10 Vet. App. 388 (1997) (similarly holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).

Considering the contemporaneous evidence of record showing evidence of hepatitis only in 2004, the Board finds that the Veteran's accounts of developing this disease much earlier, back in service, and continuing thereafter not credible, as they are directly contradicted by the contemporaneous evidence.  Hence, service connection for residuals of hepatitis on the basis that this disease initially manifested during his service and persisted after is not warranted.

What remains for consideration is whether the Veteran's hepatitis and associated residuals somehow may be otherwise related to his service.  38 C.F.R. § 3.303(d).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428 (2011), determining the etiology of hepatitis, a complex disease process, is a medical question and requires medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  He does not have this required competence.  Without any competent evidence of a nexus or correlation between this disease and his service, the preponderance of the evidence is against his claim of entitlement to service connection, so his claim must be denied.



ORDER

Service connection for residuals of hepatitis is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


